DETAILED ACTION

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 02/28/22.
a. Independent claims 26 and 27 have been canceled.
b. New independent claims 28 and 29 have been added.
		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cakulev et al (US 2013/0072156, “Cakulev”) in view of Ramachandran et al. (US 2012/0120789, “Ramachandran”) and further in view of Lindoff (US 2010/0279638, “Lindoff”).
Regarding claim 28, Cakulev discloses a user equipment (UE) in a communication system configured to support Code Division Multiple Access 2000 (CDMA2000) interworking in Long Term Evolution (LTE) shared networks, the UE comprising: 
- a memory storing instructions and at least one processor (See 410 fig.4, a processor and a memory in mobile device) configured to process the instructions to:
- receive, from a base station in a LTE network (See 102 fig.2, UE powers up and attaches to LTE eNB 104, RRC connected), information including parameters for multiple CDMA2000 networks (See fig.2, receiving ‘(M1) SIB 8’ from eNB of an LTE shared network; See ¶.24, the MME 106 is the main control node for the LTE access network; See fig.2, ‘(M3) CDMA2000-CSBParametersResponse’ from eNB; See ¶.30, the AUTH parameters in the access parameters message broadcasted as the part of overhead message stream on the forward common control channel. If AUTH indicates that global challenge authentication needs to be performed, the serving base station also includes the global random challenge parameter RAND in the same message; See ¶.38, the LTE portion of the mobile device generates and sends the LTE RRC Message "Cdma2000-CSFB-Parameters-Request" asking for access parameters needed for creating the CDMA2000 message. The eNB returns the AUTH and RAND in the message M3 "Cdma2000-CSFB-Parameters-Response." These parameters are communicated to the CDMA2000 portion of the mobile device, and the CDMA2000 message is created including the required AUTH and RAND);
- select one of the parameters using information relating to subscription information associated with the UE (See ¶.33, because the RAND is broadcasted as a part of the overhead message stream, it is "globally" available to all mobile devices trying to access the current base station. Therefore, it is called the global challenge RAND, and the associated AUTHR is called the global challenge response. Because each mobile device has a unique identity, and a unique secret SSD, the AUTHR would be unique for each mobile device); and
- use the one of the parameters, for mobility between the LTE network and one of the multiple CDMA2000 network to which the one of the parameter corresponds (See ¶.4, certain mobile equipment is known to have "multi-mode" capability so as to be able to selectively operate in one of two modes such as, for example, an LTE mode or a CDMA2000 mode. Thus, as the mobile device roams in the communication system, it can access the system via whatever mode or modes are available in a given geographic area).
Cakulev does not explicitly disclose the limitations “wherein each of the parameters indicates a respective CDMA2000 network and network operator.”
However, Ramachandran and Lindoff disclose,
- wherein each of the parameters indicates a respective CDMA2000 network (Lindoff, See ¶.22, lists of LTE, WCDMA, and GSM neighboring cells for IRAT mobility can be included in the information elements of System Information Block (SIB) Types 5, 6, and 7, respectively, and information elements of other SIB Types can include lists of other cells, e.g., CDMA2000, etc.; Examiner’s Note: Cakulev discloses the method of receiving the SIB message from eNB of an LTE shared network and receiving ‘CDMA2000-CSBParametersResponse’ from eNB as shown in Fig.2) and network operator (Ramachandran, See ¶.84, for example, the MME checks the authorization of the UE to camp on the service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions; Examiner’s Note: Ramachandran discloses multiple access systems include CDMA, 3GPP LTE, OFDMA systems, etc. as described in ¶.4; Cakulev discloses that the AUTH parameters in the access parameters message broadcasted as the part of overhead message stream on the forward common control channel, See ¶.30 of Cakulev).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of including “each of the parameters indicates a respective CDMA2000 network” as taught by Lindoff and “including network operator” as taught by Ramachandran into the system of Cakulev, so that it provides a way for UE to camp on the service provider’s PLMN as a network operator and enforcing UE to have roaming restrictions (Lindoff, See ¶.22; Ramachandran, See ¶.84).

Regarding claim 29, it is a method claim corresponding to the user equipment in a communication system claim 28 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s new claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims. Therefore, the examiner disagrees respectfully.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Breau et al. (US 8,547,912) discloses the method of creating a simplified ability for CDMA operators to support seamless IP roaming with LTE network operators through a simple interface at the IP signaling layer (See fig.5 and col.10, lns.25-46). That is, Breau discloses the method of seamless handover between LTE network and CDMA operators (CDMA networks).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 7:00 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/      Primary Examiner, Art Unit 2411